Citation Nr: 1115879	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for lung disability, including chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse and Brother-in-law


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1970 to September 1983.
He reenlisted in the Army Reserves reportedly in August 1989 with subsequent periods of Active Duty for Training (ACDUTRA) until his discharge in May 1999.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2009, a statement of the case was issued in February 2009, and a substantive appeal was received in March 2009.  A Board hearing at the local RO was held in October 2010.  The record was held open for 30 days so that the Veteran could submit additional evidence.  

The Veteran submitted additional evidence in November 2010.  When asked if he wished to waive RO consideration of this evidence, the Veteran responded in June 2011 that he wanted the case remanded to the RO for review of the additional evidence.  

This appeal represents a reconsideration of a February 2003 rating decision which denied service connection for COPD because, in September 2005, November 2005 and November 2009, the VA received additional service department records that are pertinent to the issue on appeal which previously existed but had not been associated with the claims file in February 2003.  See 38 C.F.R. § 3.156(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that as noted in the Introduction above, the Veteran previously filed a claim for a COPD, and was denied service connection by the RO in a February 2003 rating decision.  The Veteran did not appeal this decision; thus, it became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).  Generally, the VA will not review the former disposition of a previously denied claim unless a veteran presents new and material evidence.  38 C.F.R.  § 3.156.  There is, however, an exception to this rule which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c)(1).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).

The Veteran filed a claim to reopen in June 2004, which was denied in a November 2005 rating decision.  However, in December 2005, the Veteran filed additional medical evidence consisting of private treatment records, and the claim was again denied in April 2006.  The Veteran again filed additional treatment records in June 2006, as well as a January 2007 statement indicating that he was treated for pneumonia while on active duty.  The RO again denied the claim in January 2008, which is the current decision on appeal.  The Board observes that given that additional evidence was filed within a year of the November 2005 and April 2006 rating decisions, these decisions were not considered final.  Nevertheless, importantly, since the February 2003 final rating decision, additional pertinent service records were associated with the claims file.  In September 2005, the Veteran's September 1970 enlistment examination was associated with the claims file.  In November 2005, an August 1989 Reserve enlistment examination was associated with the claims file.  Further, in February 2009, the Veteran submitted copies of further service treatment records, including a January 1994 Reserve service examination.  Also that same month, a February 1983 service examination was associated with the claims file.  As these records are relevant to the claim and were not associated with the claims file at the time of the prior February 2003 rating decision, the Board finds that 38 C.F.R. § 3.156(c) applies.  As such, new and material evidence is not needed to reopen the Veteran's claim and it is simply reviewed on a de novo basis.

As previously noted, the Veteran submitted a medical opinion in November 2010 and elected not to waive RO consideration of such evidence.  Accordingly, this issue must be returned to the RO/AMC for review of the additional medical evidence.   

Importantly, the November 2010 opinion indicated that the Veteran's military occupational specialty as a mechanic working in the motor pool, which exposed him to fumes, asbestos, dust particles, chemicals and oils, would definitely be a contributing factor to developing lung disease.  In light of the opinion, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of any current lung disability.  See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2010).

It appears that the majority of the Veteran's service treatment records are not available.  In such a situation, VA has a heightened duty to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit- of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).   The Veteran has asserted that he was treated for pneumonia in 1976 while stationed at Fort Devens, Massachusetts, from 1977 to 1980 while stationed in Berlin, Germany, and from 1980 to 1893 while stationed at Fort Hood, Texas.  Accordingly, the Board finds that the RO/AMC should take additional steps including requesting that the Veteran complete a NA Form 13055, obtaining the Veteran's service personnel records and any other further development deemed necessary.  

At the Board hearing, it also appears that the Veteran is asserting that he was also exposed to harmful fumes, etc, while working in the motor pool during periods of ACDUTRA. Thus, the Board finds that the RO/AMC should also obtain the Veteran's Reserve service records. 

Further, a February 2003 Social Security Administration (SSA) inquiry showed that the Veteran was receiving disability benefits as of November 2001.  Further, at the Board hearing, the Veteran testified that that he was receiving SSA benefits for his lung disability.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the RO/AMC should obtain the administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

At the Board hearing, the Veteran also indicated that he primarily received treatment at Rome Memorial Hospital for his lung disability.  However, the only treatment records associated with the claims file from this facility are from November 2005.  Thus, in light of the need to remand for other matters, the RO/AMC should contact the Veteran to obtain an authorization so that additional  records may be obtained.  

Lastly, he has also indicated that he received treatment at the VA.  However, the most recent treatment records associated with the claims file are from May 2009.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from May 2009 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request that the Veteran complete a NA Form 13055, obtain the Veteran's service personnel records and complete any other further development deemed necessary to reconstruct the Veteran's service treatment records.  
 
2.  The RO/AMC should obtain all of the Veteran's records from the Army Reserve, including ACDUTRA periods.  If this information is not readily available or obtainable, this fact should be documented for the record.
 
3.  The RO/AMC should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.

4.  The RO/AMC should contact the Veteran to obtain authorization in order to request copies of all medical records from Rome Memorial Hospital.  If these records are unavailable, it should be noted in the claims file. 

5.  The RO/AMC should take appropriate action to obtain copies of all VA treatment records from May 2009 to the present.

6.  Thereafter, the Veteran should be scheduled for a VA examination to determine the nature, extent and etiology of any currently manifested lung disability, including COPD.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should clearly identify all lung disabilities.  Further, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current lung disability is related to service, to include exposure to fumes and chemicals while working as a mechanic.  

7.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above question has been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

8.  Thereafter, the RO/AMC should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


